Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 6, 13, 14, 16, 17, 41-46 and 48-59 are pending in the instant application.

Election/Restrictions
Applicant’s election with traverse of Group I,

    PNG
    media_image1.png
    272
    696
    media_image1.png
    Greyscale
,
and the species of Ex-58, found on page 196 of the specification (reproduced below),

    PNG
    media_image2.png
    152
    243
    media_image2.png
    Greyscale
,
in the reply filed on December 6, 2021 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claims 41-59 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 6, 2021.  Claim 47 was cancelled per the Amendment filed July 25, 2022.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2022 was filed after the mailing date of the non-final Office Action on 
February 24, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the specification and claims.  Therefore, arguments pertaining to these rejections and objections will not be addressed. 


Claim Objections
Claim 1 is objected to because of the following informalities:  in claim 1, under the definition of variable -L1-Z1-L2-R1, “-OCH2-pyrrolidinyl” and 
“-OCH2-N-methylpyrrolidinonyl” are misspelled (line 13 on Page 4).   



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 13 and 14 are rejected under 
35 U.S.C. 102(a)(1) as being anticipated by:
a)	Hassan et al. {Phosphorus, Sulfur and Silicon and the Related Elements (2009), 184(2), 291-308} - who disclose Compound 5 on page 294,

    PNG
    media_image3.png
    172
    165
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    29
    237
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    37
    156
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    670
    339
    media_image6.png
    Greyscale


{a compound of instant formula (I), 
    PNG
    media_image7.png
    206
    235
    media_image7.png
    Greyscale
, 
wherein W=N; 
X=N; 
Y=C; 
Z=H;
R3=H; 
L1-Z1-L2-R1=Me;
R4=H;
L3=a bond;
Z2=-SO2NR5@;
R5@=C1 alkyl;
L4=a bond; and
R2= methyl (C1 alkyl) }; 



b)	Ghorab et al. {Acta Poloniae Pharmaceutica (2014), 71(4), 603-614} - who disclose Compound 8 on page 606,

    PNG
    media_image8.png
    72
    576
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    374
    188
    media_image9.png
    Greyscale



{a compound of instant formula (I), 
    PNG
    media_image7.png
    206
    235
    media_image7.png
    Greyscale
, 
wherein W=N; 
X=N; 
Y=C; 
Z=H;
R3=H; 
L1-Z1-L2-R1=-SO2NH2;
R4=H;
L3=a bond;
Z2=-a bond;
L4=a bond; and
R2= halo};  and



	c)	Augustine et al. {Indian Journal of Chemistry, Section B: Organic Chemistry Including Medicinal Chemistry (2005), 44B(8), 1653-1658} - who disclose Compound 1e in Scheme I on page 1654,

    PNG
    media_image10.png
    165
    156
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    26
    260
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    30
    262
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    309
    189
    media_image13.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image7.png
    206
    235
    media_image7.png
    Greyscale
, 
wherein W=N; 
X=N; 
Y=C; 
Z=H;
R3=H; 
L1-Z1-L2-R1=H;
R4=H;
L3=a bond;
Z2=-a bond;
L4=a bond; and
R2= OR6a wherein R6a=C1 alkyl (-OMe)}.

Each of the above cited prior art disclose a compound that is embraced by the instant currently amended claimed invention.  Therefore, each of the above cited prior art anticipate the instant claimed invention.
Note to Applicant: Not every piece of prior art found in the database search or class/subclass search which would anticipate and/or render obvious the instant claimed invention under examination has been applied against the instant currently pending claims under examination.  See MPEP 904.03.


Allowable Subject Matter
	The elected species of Ex-58, found on page 196 of the specification, is allowable over the prior art of record.

Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

This application contains claims 41-46 and 48-59 drawn to an invention nonelected with traverse in the reply filed on December 6, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	



					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



October 4, 2022
Book XXVI, page 265